DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Applicant's election with traverse of Group I and miR-801 in the reply filed on 6/08/2021 is acknowledged.  The traversal was addressed in the previous office action.
Claims 1-5, 11-15, 17, 22, 25-29, 36-37 are pending.  Claims 6-10, 16, 18-21, 23-24, and 30-35 have been cancelled.
Claims 11-15, 22, 25-26 and 36-37 are withdrawn as being drawn to nonelected inventions. 
The following rejections are modified as necessitated by amendment.  Response to arguetmsn follows.
This action is FINAL for claims 1-5, 17, and 27-29.  
Withdrawn Rejections
	The 35 USC 102 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Modified Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 17, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-5, 17, and 27-29 are drawn to a method for diagnosing and treating breast cancer comprising determining in a sample of a subject suspected to be afflicted with breast cancer the amount of miR801 in bodily fluid and comprising said amount with a reference or references such that the amount of miRNA is equal or increased relative to a reference wherein it is indicative of a subjecting being or not being indicative of a subject afflicted with breast cancer.     
Therefore the claims are drawn to any fluid samples, any breast cancers, sampling levels of miR801.  This is a very large genus and there is no written support to the structures encompassed and the functionality of diagnosis of breast cancer.  Although the specification teaches specific embodiments, the claims any fluid type that has encompassed miR801.  Further, the claims are drawn to comparing the level of miR801 to subjects that are afflicted with breast cancer and if the miRNA is equal or increased than the sample has breast.  The claims are also drawn to comparison to 
 As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample and one type of cancer is not sufficient to describe the critical features in any other sample.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification provides CTC samples from plasma from human samples had increased mir801 as compared to a reference (p 29-30 and table on p 33).  However, the specification does not provide that any amount of miR801 in any fluid samples would provide the functionality of diagnosis of any breast cancer.  The specification has not provided any critical guidance that the amount is functionally the same across sample.   Further, the specification has not provided a description that detecting equal amounts, or increased amounts will diagnosis breast cancer.  
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the amounts of equal or increased expression miR801 in any fluid sample for diagnosing breast cancer, encompassed by the broadly claimed invention.
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  The reply asserts that the claims have been amended to clarify that the references are derived from bodily fluids with breast tumor or cancer, miRNA equal or increased relative, and identifying references that are indicative of being afflicted with breast tumor or cancer (p. 8).
These arguments have been fully reviewed but have not been found persuasive.  

Modified Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 17, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of diagnosing breast cancer with an amount of miR801. This judicial exception is not integrated into a practical application because the claims require steps of determining miRNA and comparison to a control which are considered routine steps for miR expression analysis and does not provide a step to integrate the judicial exception.   A treatment step must be “particular” i.e. specifically identified so it doesn’t encompass all applications of the judicial exception. The claims 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of breast cancer and miRNA amount is considered a natural correlation.  The step of providing a sample, determining the amount of miR 801 in the sample are considered a routine and conventional step.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require 
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the amount of miR 801 and comparing which is considered routine analysis of miR expression amounts. Aharonov et al. (US Patent Application Publication 2009/0186353) Aharonov et al. teaches a method of measuring the amount of miRNA to detect cancer type (para 105-108).  In Table 2, miR801 is measuring and determined in tissues with cancer (including breast) (para 157-159).  Aharonov et al. teaches a level of the detected miRNA higher or lower than that of a control can indicate a specific cancer (para 8).  
Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. mere data gathering steps necessary to diagnose breast cancer. The steps of providing a fluid sample and performing an assay to detect a differential level of miR801, merely instructs the scientists to use any method known in the art to assess the correlation between the expression level   and the presence of breast cancer. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in these steps that distinguish them from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.

            For those reasons, claims 1-5, 17, and 27-29 are rejected under section 101 as being directed to non-statutory subject matter.
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  The reply asserts that the claims have been amended to require a step of treating the subject with breast cancer therapy (part III).  The reply asserts that that this step of treating requires practical application of the information gleaned from determining the miRNA levels (part III).
These arguments have been fully reviewed but have not been found persuasive. 
The treatment step does not integrate the judicial exception into practical application. The claims involve the judicial exceptions of a natural correlation/law of nature. The claims include a treatment step, specifically treating the subject for with a “breast cancer therapy”. This broadly claimed treatment step is not sufficient to integrate 
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 16-17, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10316367. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the applications are drawn to methods for diagnosing breast cancer based upon the detection of serum or plasma in a subject and the level of miR801.
Response to Arguments

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634